DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 October 2021 and 14 October 2021 are being considered by the examiner.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 10, lines 26 and 27, the limitation “is only in contact with at least one of the portion” is indefinite.  “only” conflicts with “at least one”.  For purposes of examination the examiner will apply a prior art whereby the sensing portion is in contact with each of the portion of the housing, the upper plate and at least one wire.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (U.S. Publication No. 2015/0377659, hereinafter Landis) in view of Kawashima (U.S. Patent No. 5,170,675, hereianfter Kawashima) and Wehmeyer (U.S. Patent No. 3,794,204, hereinafter Wehmeyer).
	With respect to Claim 1, Landis discloses a sensor [see figure 5, unless otherwise noted] for operating in an environment subjected to corrosive gases or liquids under pressure, the sensor comprising:
   a housing [132/134] having installed:
   a sensing portion [para 29, sensing element],
   at least one wire [196s] electrically connected to the sensing portion, and
   a compressible seal [182] for compressible sealing the connection between the sensing portion and the at least one wire, with at least one through-hole receiving a portion of the at least one wire, the compressible seal [182] being located in a portion of the housing defined by an inner housing surface the portion of the housing being configured to hold the compressible seal such that the seal has a maximum outer diameter, wherein the compressible seal is monobloc and made from a single material [single, uniform and pliable, para 37] which is softer than the material constituting the housing,
    the sensor further providing a compressor [186] installed at least partly inside the housing, movable with respect to the housing and adapted to contact the compressible seal in order to compress it,

   wherein upon displacement of the compressor, the compressible seal [182] is deformed until the creation of a compression forces exerted by the compressible seal onto the portion of the at least one wire, the inner housing surface and the at least one plate through-hole prevents any passage of corrosive gases [para 15, compressible sealed] or liquids between the compressible seal and the at least one wire. 
	Landis does not disclose the housing comprising a flat mating surface or the compressor comprising an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface.  Additionally, Landis does not disclose that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal.
	Landis uses a pin 22 into a groove 20 to prevent rotation.  It is well known in the art to use different shaped mating elements for connecting purposes.  
	Kawashima discloses in figure 3, a flat mating surface 29 and an anti-rotation means [32] that includes at least one flat surface cooperating with the mating flat surface.
	Wehmeyer discloses, see fig 2, that a portion [41] of the upper plate [12] defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal [16].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Landis’ anti-rotation pin with a flat mating surface on the housing and an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface for 
	Further citations will refer to Landis unless otherwise noted.
	With respect to Claim 2, the combination of Landis, Kawashima and Wehmeyer disclose that the 
upper plate is configured to prevent twisting of the compressible seal along a longitudinal axis of the housing, compressible seal prevents any passage of corrosive gases or liquids between the compressible seal and the housing.  [para 15, compressible sealed].
	With respect to Claim 3, the combination of Landis, Kawashima and Wehmeyer disclose that the compressor further provides a nut [188] and an upper plate [upper 184], the upper plate compressing the compressible seal upon tightening of the nut. 
	With respect to Claim 4, the combination of Landis, Kawashima and Wehmeyer disclose that the upper plate includes anti-rotation means [Kawashima’s 32] preventing any rotation of the upper plate upon rotation of the nut. 
	With respect to Claim 6, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal bears against a lower plate [lower 184] installed inside the housing and opposite the compressor with respect to the compressible seal the lower plate having a lower plate diameter which is less than the upper plate diameter. 
	With respect to Claim 7, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal is made of PTFE [see para 27] that the at least one wire comprises an outer insulator [para 37, rubber wire insulation], but doesn’t disclose that the wire’s outer insulator is also PTFE.

	With respect to Claim 8, the combination of Landis and Kawashima disclose that the sensor comprises two wires and the compressible seal comprises two through-holes; each through-hole receiving one wire.   Each wire 196 goes through a hole.
	Neither discloses the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the compressible seal opposite from the upper plate to such that the upper and lower plates sandwich the compressible seal therebetween.
	Wehmeyer, see fig 2 shows using concave surfaces [44 and 34 on either side of 16] abutting a compressible seal to improve the seal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination of Landis and Kawashima such that the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the compressible seal opposite from the upper plate to such that the upper and lower plates sandwich the compressible seal therebetween for the benefit of improving the seal.
	With respect to Claim 9, the combination of Landis, Kawashima and Wehmeyer disclose that a potting material [192] is dispensed inside the housing to further improve the compressible sealing of the electrical connection between the wire and the sensing portion of the sensor. 
	With respect to Claim 10, Landis discloses a sensor for measuring the presence or not of an element [para 22], the sensor comprising: a housing [132/134] inside which are installed: a sensing portion [para 29], at least one wire [196s] electrically connected to the sensing portion, and a 
	Landis does not disclose the housing comprising a flat mating surface or the compressor comprising an anti-rotation means that includes at least one flat surface cooperating with the mating 
	Landis uses a pin 22 into a groove 20 to prevent rotation.  It is well known in the art to use different shaped mating elements for connecting purposes.  
	Kawashima discloses in figure 3, a flat mating surface 29 and an anti-rotation means [32] that includes at least one flat surface cooperating with the mating flat surface.
	Wehmeyer discloses, see fig 2, that a portion [41] of the upper plate [12] defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal [16].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Landis’ anti-rotation pin with a flat mating surface on the housing and an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface for the benefit of further ensuring that no rotation occurs once the compressor is in place and to modify the upper plate such that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal if one wished to use a smaller cavity and less compressible material.
	With respect to Claim 11, the combination of Landis, Kawashima and Wehmeyer disclose that the upper plate is configured to prevent twisting of the compressible seal along a longitudinal axis of the housing compressible seal prevents any passage of corrosive gases or liquids between the compressible seal and the housing.  The compression nut 188 and pliable material create the compressible seal. 
	With respect to Claim 12, the combination of Landis, Kawashima and Wehmeyer disclose that the compressor further provides a nut [188] and, the upper plate [upper 184] compressing the compressible seal upon tightening of the nut except for threads of the nut a lower end of the nut entirely contacts an upper surface of the upper plate. 

	With respect to Claim 14, the combination of Landis, Kawashima and Wehmeyer further discloses that the compressible seal bears against a lower plate [lower 184] installed inside the housing and opposite the compressor with respect to the compressible seal, the lower plate having a lower plate diameter which is smaller than the upper plate diameter. 
	With respect to Claim 15, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal is made of PTFE [see para 27] that the at least one wire comprises an outer insulator [para 37, rubber wire insulation], but doesn’t disclose that the wire’s outer insulator is also PTFE.
	However, in paragraph 37, Landis notes that rubber and PTFE are both acceptable pliable materials and one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to use any known pliable insulating material around the wire, including PTFE.
	With respect to Claim 16, the combination of Landis and Kawashima disclose that the sensor comprises two wires and the compressible seal comprises two through-holes; each through-hole receiving one wire.   Each wire 196 goes through a hole.
	Neither discloses the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the compressible seal opposite from the upper plate to such that the upper and lower plates sandwich the compressible seal therebetween.
	Wehmeyer, see fig 2 shows using concave surfaces [44 and 34 on either side of 16] abutting a compressible seal to improve the seal.

	With respect to Claim 17, the combination of Landis and Kawashima disclose that a potting material [192] is dispensed inside the housing to further improve the compressible sealing of the electrical connection between the wire and the sensing portion of the sensor.
	With respect to Claim 18, the combination of Landis, Kawashima and Wehmeyer disclose that the sensor according to claim 1, wherein anti-rotation means prevents twisting of the compressible seal along a central axis of the sensor to avoid twisting of and damage to the at least one wire or the sensing portion.  Prevention the rotation would necessarily prevent twisting, which is a synonym for rotation.  
	With respect to Claim 19, the combination of Landis, Kawashima and Wehmeyer disclose that the housing comprises a blocking means [142] against which bears a lower plate [140] installed inside the housing.
	With respect to Claim 20, the combination of Landis, Kawashima and Wehmeyer disclose that the lower plate [140] is opposite the compressor [188] with respect to the compressible seal [182].
	With respect to Claim 21, the combination of Landis, Kawashima and Wehmeyer disclose that the blocking means prevents axial movement of the lower plate a direction parallel to a central axis of the sensor.  140 physically blocks axial movement.


Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.  The applicant argues that the new limitations overcome the art of record, however the primary reference teaches all the new claim limitations, as seen in the body of the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855